J-S64032-14



                                  2014 PA Super 245



COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

WILLIAM ANTHONY GILLESPIE

                            Appellant                    No. 596 WDA 2014


              Appeal from the Judgment of Sentence April 2, 2014
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-CR-0001030-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

OPINION BY GANTMAN, P.J.:                             FILED OCTOBER 27, 2014

        Appellant, William Anthony Gillespie, appeals from the judgment of

sentence entered in the Erie County Court of Common Pleas, following his

jury trial convictions for possession with intent to deliver (“PWID”), simple

possession, and possession of drug paraphernalia.1 We affirm.

        The trial court set forth the relevant facts of this case as follows:

           The Sheriff of Erie County is charged with the responsibility
           of providing security for the [Erie County] Courthouse. A
           single point of entry for the public was created to provide
           for the screening of all members of the community
           entering this public facility.


____________________________________________


1
    35 P.S. §§ 780-113(a)(30), (a)(16), and (a)(32), respectively.
J-S64032-14


       An Administrative Order was entered by this [c]ourt…on
       April 15, 2003. The Administrative Order provided the
       Sheriff’s Department with authority to conduct reasonable
       searches of persons and property entering the Courthouse
       for the purpose of preventing any potential weapon from
       entering the building. The use of searches by a metal
       detector was authorized as well as a pat down search of
       any person activating a signal from the metal detector. As
       part of this process, administrative authority was given to
       search “[a]ll packages, briefcases and other containers in
       the immediate possession of persons entering [the]
       Courthouse property….” [(See Omnibus Pretrial Motion for
       Relief, filed 8/21/13, at Exhibit A).]

       The Sheriff’s Department has deputies posted at the single
       point of entry for the public. As a person enters the
       Courthouse through this entrance, there are two possible
       lanes to proceed through a metal detector. On either lane,
       the person is asked to remove any loose item(s) of
       personal property and place them in a plastic bin which is
       viewed by a Deputy Sheriff. The person then proceeds
       through a metal detector.

       All persons entering the Courthouse, regardless of age,
       gender or race, are required to go through this process.
       Such were the circumstances on March 27, 2013[,] when
       [Appellant] entered the Courthouse.        Like any other
       member of the public, [Appellant] was required to place
       any loose items of personal property in the plastic bin to
       be viewed by a Deputy Sheriff. [Appellant] was then
       required to proceed through a metal detector. Among the
       items [Appellant] placed in the plastic bin was a white
       plastic bottle bearing a label for Anacin.

       Upon observing the plastic bottle [Appellant] placed in the
       bin, Deputy Sheriff Stephen Welch shook the bottle “and it
       didn’t rattle or anything like a normal bottle would. …
       [T]here was something in there, but it didn’t have—like a
       normal rattle of just loose pills inside of a hard plastic
       container. You could feel it. There was something in
       there, but it was kind of like padded.” [(N.T. Preliminary
       Hearing, 4/8/13, at 6).]          Deputy Welch opened
       [Appellant’s] bottle and observed what appeared to be
       packages of crack cocaine. The Deputy asked [Appellant]

                                  -2-
J-S64032-14


         for identification and [Appellant] indicated that he did not
         have identification with him.

         Deputy Welch retained possession of the bottle.       It
         appeared to Deputy Welch that [Appellant] then headed to
         Central Court where preliminary hearings are held in
         criminal cases. At no time was [Appellant] detained by
         Deputy Welch….       Instead, Deputy Welch notified his
         supervisor, Corporal Bowers, of the situation.

         A short time later, Corporal Bowers discussed the matter
         with Jon Reddinger, an Erie County Detective with the
         District Attorney’s Office. Detective Reddinger field-tested
         one of the baggies in [Appellant’s] bottle and determined
         that it was positive for cocaine.

(Trial Court Opinion, filed September 13, 2013, at 1-4) (footnote and some

internal citations to the record omitted).

      The Commonwealth charged Appellant with PWID, simple possession,

and possession of drug paraphernalia. On August 21, 2013, Appellant filed

an omnibus pretrial motion, which included a motion to suppress the

contraband found in Appellant’s pill bottle.   Following a hearing, the court

denied Appellant’s motion to suppress on September 13, 2013.        The case

proceeded to trial, and a jury convicted Appellant of all counts on January

24, 2014.   On April 2, 2014, the court sentenced Appellant to a term of

three (3) to twenty-three (23) months’ incarceration for the PWID

conviction. For the conviction of possession of drug paraphernalia, Appellant

was ordered to pay a $100.00 fine.       The conviction for simple possession

merged with PWID for sentencing. On April 8, 2014, Appellant filed a timely

notice of appeal. The court ordered Appellant to file a concise statement of


                                      -3-
J-S64032-14


errors complained of on appeal pursuant to Pa.R.A.P. 1925(b); Appellant

timely complied.

      Appellant raises a single issue for our review:

         DID THE TRIAL COURT ERR IN FAILING TO GRANT
         [APPELLANT’S] MOTION TO SUPPRESS THE EVIDENCE
         FOUND IN THIS CASE IN THAT THE ERIE COUNTY
         SHERIFF’S DEPARTMENT VIOLATED [APPELLANT’S] RIGHT
         TO BE FREE FROM UNREASONABLE SEARCHES AND
         SEIZURES?

(Appellant’s Brief at 2).

      Appellant argues the purpose of the Erie County Courthouse policy

regarding searches is to prevent people from bringing firearms and other

dangerous weapons into the facility. Appellant asserts he had no notice he

would be searched for contraband, and the signs at the entrance to the

courthouse were changed after the incident to inform visitors they could be

searched for this purpose. Appellant concedes the government “has a great

interest in keeping the public and courthouse employees safe.” (Appellant’s

Brief at 6).   Nevertheless, Appellant contends there was nothing unusual

about the Anacin bottle. Appellant avers Deputy Welch did not testify that

he believed the bottle was a weapon.        Appellant concludes the deputy’s

removal of the Anacin bottle from the bin and subsequent examination of its

contents amounted to an unconstitutional search, and the court improperly

denied the motion to suppress. We disagree.

      We review the denial of a suppression motion as follows:

         Our standard of review in addressing a challenge to a trial

                                     -4-
J-S64032-14


         court’s denial of a suppression motion is limited to
         determining whether the factual findings are supported by
         the record and whether the legal conclusions drawn from
         those facts are correct.

         [W]e may consider only the evidence of the prosecution
         and so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a
         whole. Where the record supports the findings of the
         suppression court, we are bound by those facts and may
         reverse only if the court erred in reaching its legal
         conclusions based upon the facts.

Commonwealth v. Williams, H., 941 A.2d 14, 26-27 (Pa.Super. 2008) (en

banc) (internal citations and quotation marks omitted). Further, “It is within

the suppression court’s sole province as fact finder to pass on the credibility

of witnesses and the weight to be given their testimony.” Commonwealth

v. Clemens, 66 A.3d 373, 378 (Pa.Super. 2013) (quoting Commonwealth

v. Gallagher, 896 A.2d 583, 585 (Pa.Super. 2006)).

      “Both the Fourth Amendment to the United States Constitution and

Article I, § 8 of the Pennsylvania Constitution protect the people from

unreasonable searches and seizures.” Commonwealth v. McCree, 592 Pa.

238, 246, 924 A.2d 621, 626 (2007) (internal footnotes omitted).          “Not

every search must be conducted pursuant to a warrant, for the Fourth

Amendment      bars    only    unreasonable      searches    and     seizures.”

Commonwealth v. Taylor, 565 Pa. 140, 149, 771 A.2d 1261, 1266 (2001),

cert. denied, 534 U.S. 994, 122 S.Ct. 462, 151 L.Ed.2d 380 (2001). “While

a search is generally not reasonable unless executed pursuant to a warrant,

the Supreme Court of the United States and [the Pennsylvania Supreme

                                     -5-
J-S64032-14


Court] have recognized exceptions to the warrant requirement.” Id.

         The reasonableness of a seizure that is less intrusive than
         a traditional arrest depends upon a three-pronged
         balancing test derived from Brown v. Texas, 443 U.S. 47,
         99 S.Ct. 2637, 61 L.Ed.2d 357 (1979), in which the
         reviewing Court weighs “the gravity of the public concerns
         served by the seizure, the degree to which the seizure
         advances the public interest, and the severity of the
         interference with individual liberty.” Id. at 50, 99 S.Ct. at
         2640[, 61 L.Ed.2d at ___]. To be deemed reasonable
         under this standard, such a seizure must ordinarily be
         supported by reasonable suspicion, based upon objective
         facts, that the individual is involved in criminal activity.
         The existence of individual suspicion, however, is not an
         “irreducible” component of reasonableness in every
         circumstance.    Rather, where regimes of suspicionless
         searches or seizures are designed to serve governmental
         “special needs” that exceed the normal demands of law
         enforcement, they will be upheld in certain instances.

Commonwealth v. Beaman, 583 Pa. 636, 642-43, 880 A.2d 578, 582

(2005) (some internal citations omitted). See Chandler v. Miller, 520 U.S.

305, 323, 117 S.Ct. 1295, 1305, 137 L.Ed.2d 513, ___ (1997) (stating

“where the risk to public safety is substantial and real, blanket suspicionless

searches calibrated to the risk may rank as ‘reasonable’—for example,

searches now routine at airports and at entrances to courts and other official

buildings”); U.S. v. Hartwell, 436 F.3d 174, 179-81 (3d Cir. 2006), cert.

denied, 549 U.S. 945, 127 S.Ct. 111, 166 L.Ed.2d 255 (2006) (holding

warrantless search of passenger at airport checkpoint was justified under

administrative search doctrine and passed Brown test, where search

procedures involved were minimally intrusive and “well-tailored to protect

personal privacy, escalating in invasiveness only after a lower level of

                                     -6-
J-S64032-14


screening disclosed a reason to conduct a more probing search”; purpose of

search—prevention of highjackings and terrorist attacks—advanced public

interest; “[s]ince every air passenger is subjected to a search, there is

virtually no stigma attached to being subjected to search at a known,

designated airport search point”; “the possibility for abuse is minimized by

the public nature of the search”; and passengers were on notice that they

would be searched); Minich v. County of Jefferson, 919 A.2d 356, 359-60

(Pa.Cmwlth. 2007), appeal denied, 594 Pa. 682, 932 A.2d 1290 (2007)

(holding county ordinance providing that sheriff subject every person

entering county courthouse to point-of-entry search did not violate federal

and state constitutional prohibitions against unreasonable searches and

seizures, where “[p]eople who enter courthouses do not have a reasonable

expectation of absolute privacy because society has a duty to protect

members of the public who are required to appear in court for the

administration of justice”; use of metal detector was minimal intrusion; signs

at entrance to courthouse provided notice that weapons could not be carried

in building). See also Commonwealth v. Vecchione, 476 A.2d 403, 408-

10 (Pa.Super. 1984) (holding airport security screening procedures satisfied

Fourth   Amendment     requirement     of    reasonableness,     where   screening

searches,   which   included   x-ray    scans    of   luggage,    were   “carefully

circumscribed, in purpose and intrusiveness, in accordance with the need for

the search, i.e., to prevent and deter the carriage aboard airplanes of


                                       -7-
J-S64032-14


weapons and explosives”; procedures constituted “an administrative search

initiated with the consent of the passenger”; and “purpose of the search is

not to gather evidence for a criminal investigation, but it is conducted as

part of a general regulatory scheme in furtherance of an administrative

purpose”).

      Instantly, the Erie County Courthouse had a single point of entry

where all visitors were screened as a security measure, pursuant to an

administrative order entered by the President Judge of the Erie County Court

of Common Pleas. The order authorized the Sheriff’s Department to conduct

reasonable searches, of persons and property entering the courthouse, to

enforce 18 Pa.C.S.A. § 913 which prohibits the possession of firearms or

other dangerous weapons in a court facility. The order defined “weapon” to

include “any knife, an explosive or incendiary device (whether real or hoax)

or any object that is designed[,] made or adapted for the purpose of

inflicting bodily injury and any ‘weapon’ defined as such by the Pennsylvania

Crimes Code.”    (See Omnibus Pretrial Motion for Relief, filed 8/21/13, at

Exhibit A).   The order also stated: “All packages, briefcases and other

containers in the immediate possession of persons entering the Courthouse

property shall be subject to inspection.” See id. As Appellant admits, the

government has a substantial interest in preventing people from bringing

weapons into court facilities. The court’s administrative order furthered this

interest by authorizing the search of all visitors for weapons of any kind.


                                    -8-
J-S64032-14


This authorization included inspection of any containers in the possession of

a person entering the courthouse. If security officials were unable to inspect

containers, which might conceal weapons or other items capable of causing

injury, then the purpose of the search policy would be defeated.2       When

Appellant entered the courthouse, he was required to place any loose items

of personal property in a plastic bin for inspection by a deputy sheriff.

Among the items Appellant placed in the bin was a plastic bottle labeled

Anacin.    Deputy Welch shook the bottle and noticed it did not rattle as a

normal bottle of pills would rattle, leading him to believe there was

something else inside the bottle. Deputy Welch then opened the bottle and

observed what appeared to be packages of crack cocaine inside. The search

of Appellant and his property was consistent with the terms and purpose of

the administrative order.

       Additionally, the intrusiveness of the search was minimal.   Appellant

voluntarily brought an Anacin bottle into a public facility where all members

of the public were subject to a routine search.    Appellant did not have a

reasonable expectation of absolute privacy in the courthouse. See Minich,

supra. Initially, the deputy sheriff merely shook the bottle. He opened the
____________________________________________


2
  At the suppression hearing, Erie County Sheriff Bob Merski testified that
courthouse security involves intercepting not only traditional weapons such
as guns and knives, but also explosives and chemical substances that may
cause physical harm and can be concealed in a container as small as a pill
bottle.  Sheriff Merski testified regarding three incidents in which the
courthouse was shut down because of chemical weapons threats.



                                           -9-
J-S64032-14


bottle and examined its contents only after he shook the bottle, which

strongly suggested the bottle contained something other than Anacin pills.

The bottle could have contained a small weapon or substance used to inflict

harm on others. The search was no more intrusive than necessary to ensure

public safety in the courthouse. See Hartwell, supra. The search also was

not performed as part of a criminal investigation.          After finding the

contraband, Deputy Welch kept the bottle but did not detain Appellant.

Appellant was free to proceed past the security area into the building.

      Moreover, Appellant was on notice he would be searched.             A sign

posted at the courthouse entrance informed visitors they must pass through

a metal detector, they may be searched, and, “Any item that has the

potential to cause harm will be confiscated.” (See Omnibus Pretrial Motion

for Relief at Exhibit E). Despite this warning, Appellant decided to enter the

courthouse and placed the Anacin bottle in the bin for inspection.

      Based on the foregoing, we conclude the inspection of Appellant’s

bottle constituted a reasonable search conducted in furtherance of the

legitimate administrative purpose of ensuring public safety in a courthouse.

See Vecchione, supra.       See also Chandler, supra; Hartwell, supra;

Minich, supra.     Thus, the court properly denied Appellant’s motion to

suppress. Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

      Judge Lazarus joins this opinion.


                                    - 10 -
J-S64032-14


     President Judge Emeritus Bender concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2014




                                  - 11 -